Citation Nr: 1813148	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, prior to November 25, 1996 and since January 1, 1997. 

2.  Entitlement to a disability rating in excess of 20 percent for compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988 and from September 1988 to September 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 1995, April 1996, June 1996, and November 1996 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to increased ratings for the service-connected right and left leg disabilities.  The Veteran filed notices of disagreement in January 1996 and July 1996.  The RO issued a statement of the case in August 1996. In September 1996, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the Veteran was in receipt of a temporary 100 percent rating for compartment syndrome status post right fasciotomy, with impairment of common peroneal nerve, from November 25, 1996, through December 31, 1996.  Because the Veteran was in receipt of the highest available rating for that period, that period is not on appeal.

In June 1998, the Veteran testified at a hearing at the RO. Thereafter, by way of a supplemental statement of the case issued in June 1998, the RO assigned a 20 percent disability evaluation for the right leg disability, effective since May 26, 1995, the date of the Veteran's claim. 

In July 2004, the Veteran testified at a hearing held in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In December 2004, the Board denied increased ratings for the Veteran's disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2005 order, the Court granted a joint motion for remand filed by the parties and vacated the Board's December 2004 decision and remanded the appeal to the Board for readjudication consistent with the motion. 

The matters were again before the Board in June 2006 and were remanded for further development consistent with the December 2005 Court order.  In February 2008, the Board again denied the claims.  The Veteran again appealed to the Court.  In June 2009, the Court granted a joint motion for remand filed by the parties, vacating the Board's February 2008 decision and remanding the appeal to the Board for readjudication consistent with the motion.

In his April 2008 Substantive Appeal, the Veteran requested another Board hearing at the local RO (Travel Board hearing).  Accordingly, in April 2010 and February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for, in pertinent part, the Veteran to be afforded another Board hearing.  In a March 2016 statement, the Veteran's representative withdrew the Veteran's hearing request.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (e) (2017).

In a May 2013 rating decision, the RO granted service connection for superficial peroneal nerve neuropathy/radiculopathy of the right leg.  The RO assigned a 10 percent rating.  In a subsequent November 2015 rating decision, the RO combined the service-connected superficial peroneal nerve neuropathy/radiculopathy of the right leg and the compartment syndrome, status post right fasciotomy into one disability rating.  The new service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve was awarded a 30 percent disability rating, retroactively effective from May 26, 1995.  The November 2015 rating decision also expanded the service-connected compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve.  The RO then increased the disability rating for the service-connected compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve, to 20 percent, effective May 26, 1995.  A March 2016 rating decision confirmed the 20 percent for the compartment syndrome, status post left fasciotomy to include impairment of the common peroneal nerve.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39   (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Board again remanded this case in May 2016, and a corrective order to the May 2016 remand was issued in July 2016.  The case has been returned to the Board for additional review.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, has manifested in no more than severe disability of Muscle Group XII and severe, incomplete paralysis of the common peroneal nerve.

2.  Throughout the appeals period, the Veteran's compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve, has manifested in no more than moderately severe disability of Muscle Group XII and moderate, incomplete paralysis of the common peroneal nerve.

3.  Resolving reasonable doubt in favor of the Veteran, the record reflects that the Veteran has had painful motion of the bilateral ankle and knee joints to a noncompensable degree throughout the appeals period.  


CONCLUSIONS OF LAW

1.  Prior to November 25, 1996, and since January 1, 1997, the criteria for a rating in excess of 30 percent for compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.27, 4.55, 4.56, 4.73, Diagnostic Code 5312, 4.124a, Diagnostic Code 8521 (2017).

2.  The criteria for a rating in excess of 20 percent for compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.27, 4.55, 4.56, 4.73, Diagnostic Code 5312, 4.124a, Diagnostic Code 8521 (2017).

3.  From May 26, 1995, the criteria for a rating of 10 percent, but no higher, for right shin splints and right knee tendonitis/tendinosis, osteoarthritis, and patellofemoral pain syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5256 through 5263 (2017).

4.  From May 26, 1995, the criteria for a rating of 10 percent, but no higher, for left shin splints and left knee osteoarthritis and patellofemoral pain syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5256 through 5263 (2017).

5.  From May 26, 1995, the criteria for a rating of 10 percent, but no higher, for right ankle tendonitis and osteoarthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2017).

6. From May 26, 1995, the criteria for a rating of 10 percent, but no higher, for left ankle tendonitis and osteoarthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters that were sent to the Veteran in July 2006 and September 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.  The Veteran was notified of VA's unsuccessful records requests for Dr. Kamer, while the Veteran did submit the outstanding records from other sources of relevant medical evidence.

The Board notes that, in the December 2017 brief, the Veteran's accredited representative raised an objection to the adequacy of the 2016 VA examinations, noting that they were conducted by a physician assistant and not by a doctor.  He contends that because of "the complexity and overlap of [the Veteran's] conditions ... [the Veteran] believes that the [physician assistant] did not have the requisite expertise to assess his conditions.  [The Veteran] also believes that it is necessary for the examinations to be performed by at least a medical doctor (preferably a specialist)."  The Board finds that the Veteran has not demonstrated that the physician's assistant who conducted the 2016 examinations did not possess the necessary qualifications to conduct the examinations and render the requested opinions.

The same issue that was adjudicated in Cox v. Nicholson, 20 Vet. App. 563 (2007), is raised here.  In Cox, the Court determined that the Veteran's argument that "a nurse [practitioner] is not competent to provide 'competent medical evidence' in the form of a medical examination and medical diagnosis" is not supported by 38 C.F.R. § 3.159(a)(1).  Id. at 11.  The Court noted that, pursuant to that regulation, "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions," and provided the DORLAND'S ILLUSTRATED MEDICAL DICTIONARY's definition of "nurse practitioner" to demonstrate that a nurse practitioner is competent to provide the type of medical evidence that had been requested in that case.  Id. at 11-12.  In the case at hand, the Board likewise notes that a physician assistant is defined as "one who has been trained in an accredited program and certified by an appropriate board to perform certain of a physician's duties, including history taking, physical examination, diagnostic tests, treatment, certain minor surgical procedures, etc., all under the responsible supervision of a licensed physician."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1434 (30th ed. 2003).  

In the case at hand, the physician assistant's title of "Physician Assistant-Compensation and Pension" suggests that he regularly and formally conducts VA compensation and pension examinations.  The Hudson Valley Health Care System VA Medical Center is presumed to conduct its compensation and pension examinations in compliance with proper protocols, and the Veteran has neither alleged nor demonstrated otherwise.  The Board therefore finds that the Veteran has not satisfied his burden of demonstrating that the physician assistant who conducted the October 2015 and 2016 examinations was not qualified to do so, thus rendering the examination reports inadequate.  

Finally, in the December 2017 brief, the Veteran's representative contends that yet another remand is necessary for retrospective opinions on the severity of the Veteran's disabilities.  The Board has considered whether such a remand is necessary, but finds that a decision on the issues at hand can be rendered based on the medical and lay evidence of record without a retrospective opinion.  The Veteran has stated that his disabilities have not improved, but in fact have worsened, during the appeals period.  Where it is unclear whether a disability has worsened during the course of the appeal, the Board will resolve reasonable doubt in favor of the Veteran and will rate the disabilities at issue as though the current examinations reflect the severity of such disabilities throughout the appeals period.  

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in the assignment of staged ratings, which are different levels of compensation from the time that the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 


In the case at hand, these claims have arisen from a May 26, 1995, request from the Veteran for increased ratings for his service-connected left and right leg disabilities.  

Since May 26, 1995, (the date of the Veteran's increased rating claim), the Veteran has been in receipt of a 30 percent rating for compartment syndrome status post right fasciotomy with impairment of the common peroneal nerve.  He has also been in receipt of a 20 percent rating for compartment syndrome status post left fasciotomy with impairment of the common peroneal nerve.  These ratings are assigned pursuant to the hyphenated Diagnostic Code 5312-8521.  

When rating diseases, preference is to be given to the diagnostic code assigned to the disease itself.  38 C.F.R. § 4.27.  In the case at hand, the disease itself is a disability of Muscle Group XII, which is rated under Diagnostic Code 5312.  If the rating is determined based on residual conditions, the diagnostic code appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  In the case at hand, the residual condition on which the Veteran is being rated is paralysis of the common peroneal nerve under Diagnostic Code 8521.

Under 38 C.F.R. § 4.55(a), a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  In the case at hand, the impairments of Muscle Group XII and the common peroneal nerve arise from the same injury and affect overlapping functions.  Therefore, separate ratings under Diagnostic Code 5312 and 8521 are prohibited.  The Board will therefore determine whether increased ratings are warranted under either Diagnostic Code 5312 or 8521 and rate the Veteran's disability under the diagnostic code that awards the higher rating.

With respect to the right lower extremity, the Veteran is in receipt of a 30 percent rating under Diagnostic Code 5312-8521.  Diagnostic Code 8521 assigns a 30 percent rating when there is severe, incomplete paralysis of the external popliteal (common peroneal) nerve.  In order to receive a higher rating (of 40 percent) under that diagnostic code, the Veteran's right lower extremity disability would have to manifest in complete paralysis of the nerve.  Such disability manifests in foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

The evidence of record, both medical and lay, reflects that, while the Veteran does experience paralysis of the common peroneal nerve, the Veteran does not suffer complete paralysis of this nerve.  Nor has the Veteran suggested that his right lower extremity is so severe.  The Board therefore concludes that a rating in excess of 30 percent is not warranted under Diagnostic Code 8521.  No higher ratings are warranted under the other affected nerves (Diagnostic Codes 8522 and 8523).

The 30 percent rating that has been assigned for the Veteran's right lower extremity corresponds with the rating for severe impairment of Muscle Group XII under Diagnostic Code 5312.  This is the highest rating that is available under that diagnostic code.  The Board therefore concludes that a rating in excess of 30 percent is not warranted for the right lower extremity under Diagnostic Code 5312.  No higher ratings are even available under other potentially affected muscle groups. (Muscle Group XI, Diagnostic Code 5311).  Therefore, a rating in excess of 30 percent for impairment compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, is not warranted.

With respect to the left lower extremity, the Veteran is in receipt of a 20 percent rating under Diagnostic Code 5312-8521.  Diagnostic Code 8521 assigns a 20 percent rating when there is moderate, incomplete paralysis of the external popliteal (common peroneal) nerve.  In order to receive a higher rating under that diagnostic code, the Veteran's right lower extremity disability would have to manifest in severe, incomplete paralysis of the nerve for a 30 percent rating or complete paralysis for a 40 percent rating.

Review of the medical evidence of record during the entirety of the appeals period reflects that the Veteran's left common peroneal nerve impairment most closely approximates 20 percent rating, as the disability is best characterized as moderate, incomplete paralysis rather than severe, incomplete paralysis.  

The VA medical records from throughout the appeals period reflect that the Veteran has reported symptoms such as numbness and tingling in his lower extremities.  In several of these records, the symptom reports are limited to the right lower extremity.  When symptoms in both extremities are reported, the Veteran has described the symptoms in the right lower extremity as being more severe than those in the left lower extremity.

The February 1999 VA examination report notes that there was no associated nerve damage.  The March 2011 VA peripheral nerves examination report notes complaints and findings related to the right superficial peroneal nerve, but there were no complaints or findings concerning neuropathy of the left lower extremity.

An April 2011 EMG report notes an impression of chronic left peroneal neuropathy and mild bilateral sensory peripheral neuropathy of the lower extremities.  

An October 2015 VA medical opinion notes that the Veteran has clear bilateral common peroneal neuropathy findings based on EMG study of April 2011.  It notes that there are no radiologic findings suggestive of vascular disease, as noted in multiple VA documented vascular studies.  The EMG report notes an impression of chronic left peroneal neuropathy and mild bilateral sensory peripheral neuropathy of the lower extremities.

The October 2015 VA peripheral nerves conditions examination report describes near constant pins and needles sensations in both legs, right more than left.  The Veteran reported mild constant pain (that may be excruciating at times), moderate intermittent (usually dull) pain, mild paresthesias and/or dysthesias, and mild numbness.  Muscle strength testing and reflex examinations were full.  There was decreased sensation to light touch at the lower leg/ankle.  The examiner determined that the Veteran's left common peroneal nerve had mild, incomplete paralysis.  

The October 2015 VA examiner also determined that the Veteran had mild, incomplete paralysis of the musculocutaneous (superficial peroneal) and anterior tibial (deep peroneal) nerves.  

The Board finds that the above evidence reflects no more than moderate, incomplete paralysis.  The Board notes that the early portion of this appeals period largely features reports of right lower extremity symptomatology and that, in the later portion of this appeal, diagnostic testing has led to a VA examiner's determination that the Veteran's left lower extremity neuropathy is characterized by no more than mild, incomplete paralysis.  

The 20 percent rating that has been assigned for the Veteran's left lower extremity corresponds with the rating for moderately severe impairment of Muscle Group XII under Diagnostic Code 5312.  

With respect to objective findings, moderately severe disabilities of the muscle manifest as follows:

Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(3)(iii).

In order to receive a 30 percent rating, for severe disability, the following objective findings apply:

Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.

(B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.

(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

38 C.F.R. § 4.56(d)(4)(iii).

In June 1996, the Veteran was afforded a VA examination of his service-connected bilateral leg condition.  The Veteran reported near-constant pain and swollen calves in both legs, with the right worse than the left, and no pain when not weight-bearing.  On examination, both legs were swollen, hard, and painful to touch, with the right worse than the left.

In June 1998, the Veteran testified at his RO hearing as follows: he had daily swelling of the legs; he was taking 600 milligrams of Motrin four times per day; he worked using a copy machine and was often on his feet; and, at night, he would elevate his legs and had disturbed sleep as the result of leg pain.

The February 1999 VA examination report notes that the Veteran's left leg is asymptomatic.  

The March 2003 VA examination report reflects that pain was reported in the right leg, but not the left.

At his July 2004 Board hearing the Veteran testified as follows: he had constant pain in the right leg with less frequent pain in the left leg; both legs were subject to frequent swelling; and there was numbness near his surgical scar.

A February 2011 VA examination report notes that the Veteran has no intermuscular scarring, there was no loss of deep fascia or muscle substance, and there was no limitation of joint movement due to muscle disease or injury.

A March 2011 VA examination report notes that the Veteran's calf muscles and quadriceps were extensive and very well-developed on examination.  It was noted that muscle power was excellent bilaterally and that there was no loss of muscle function.

Left calf muscle atrophy was noted in the October 2015 peripheral nerves examination report.  

An October 2016 VA examination report notes that left leg muscle strength was normal on testing.  The examiner noted that left-sided calf muscle atrophy was noted on the last VA examination, but that this was not likely related to past injury/surgery, as the Veteran has had more long-term issues on the right side.

The October 2016 VA muscle injuries examination report notes that the Veteran has injury to Muscle Groups XI and XII.  With respect to the cardinal signs and symptoms of muscle disability, the examiner noted that the Veteran has consistent lowered threshold of fatigue.  Muscle strength testing was full, and no atrophy was found.

The Board finds that the above symptoms reflect a moderately severe level of disability rather than a severe level.  For the most part, none of the symptoms of severe disability were found on the left side.  The Veteran's muscles were consistently found to have full strength, and no severe impairment of muscle function was found.  To the extent that the Veteran was found to have muscle atrophy on the left side, this symptom was not attributed to his service-connected disability.  

In the December 2017 statement, the Veteran's representative questioned the October 2016 VA examiner's rationale for his conclusion that the Veteran's left-sided calf muscle atrophy was not due to the past injury/surgery.  The Board finds that this rationale, however, is adequate.  Specifically, as noted above, the examiner found that the atrophy of the left calf was less likely than not due to compartment syndrome because the Veteran has had more long-term issues on the right side.  This rationale suggests that, if the Veteran did have muscle atrophy that was related to the compartment syndrome injury or surgery, such symptomatology would be expected to be more severe on the right side, as the Veteran's right-sided compartment syndrome is more severe and has a longer history than his left-sided compartment syndrome.  

In light of the above, the Board finds that the evidence of record does not support a finding of severe muscle impairment of the left lower extremity, and that a rating in excess of 20 percent is therefore not warranted.  

The Veteran has requested a separate rating be assigned for vascular complaints.  The Board finds that no such rating is warranted, as his symptoms on diagnostic testing have been attributed to other sources, including  muscular impairment and scarring.

With respect to separate ratings for peripheral vascular disease, manifested in part by claudication, the December 2017 brief from the Veteran's accredited representative takes issue with the opinion concerning claudication that was presented in the March 2011 VA examination report.  The Board finds that any concerns the representative may have with that report are addressed in the October 2015 VA medical opinion.  The author of this report opined that the Veteran has no clear evidence of peripheral vascular disease, which might present with claudication-like pain in a lower extremity with ambulation.  That is, the Veteran has no clear evidence of peripheral vascular disease, not that the Veteran has no clear evidence of the symptomatology of "claudication-like pain in a lower extremity of ambulation."  Instead, the examiner attributed the cramping and pain sensations, which are similar to claudication-like symptoms from vascular disease, to adhesions and scar formation in the lower extremities as a result of the compartment syndrome surgeries.  Therefore, these symptoms are being compensated, even if a preponderance of the evidence is against finding that the Veteran's disabilities manifest in peripheral vascular disease.  These symptoms are therefore best compensated through the Veteran's muscle and scar ratings.  

However, the Board finds that entitlement to separate ratings of 10 percent, but no higher, are warranted for painful motion of the bilateral knees and bilateral ankles.  As noted by the December 2017 brief from the Veteran's representative, the October 2016 VA examination reports do not expressly state that the knee and ankle disabilities are manifestations of or due to the service-connected bilateral compartment syndrome, status post fasciotomy, with impairment of the common peroneal nerves.  While the representative has requested that the Board remand these issues in order to obtain an etiology opinion, the Board will resolve reasonable doubt in the Veteran's favor and will grant entitlement to separate ratings for these disabilities are part and parcel of the increased rating claims that are on appeal.  

The Board notes that the examination instruction in its May 2016 remand reads as follows:

Schedule the Veteran for VA muscles and joint examinations to determine the current severity of his service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted, and all clinical manifestations of the service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve and service-connected compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, should be reported in detail.

[Emphasis added.]  Because the Board had requested that the examiner describe all clinical manifestations of the Veteran's service-connected compartment syndrome, the Board will presume that the clinical manifestations of disability that the examiner did describe were, in fact, clinical manifestations of his bilateral compartment syndrome.  

The Board finds that entitlement to separate 10 percent ratings for painful motion of the left and right knees as manifestations of right knee tendonitis/tendinosis and bilateral knee osteoarthritis, shin splints, and patellofemoral pain syndrome are warranted pursuant to 38 C.F.R. § 4.59 and 4.71a, Diagnostic Code 5003.  Because the October 2016 VA examination report reflects painful motion without limitation of motion, the Board finds that increased ratings under any of the diagnostic codes that are specific to the knees are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 through 5263.  Given that the Veteran's medical records and lay statements contain indications of knee complaints throughout the appeals period, the Board will resolve reasonable doubt in this matter and grant these separate ratings back to May 26, 1995.

The Board also finds that entitlement to separate 10 percent ratings for painful motion of the left and right ankles as manifestations of bilateral ankle tendonitis and osteoarthritis is warranted pursuant to 38 C.F.R. § 4.59 and 4.71a, Diagnostic Code 5003.  Because the October 2016 VA examination report reflects painful motion without limitation of motion, the Board finds that 20 percent ratings for marked limitation of motion of the ankles are not warranted.  Given that the Veteran's medical records and lay statements contain indications of ankle complaints throughout the appeals period, the Board will resolve reasonable doubt in this matter and grant these separate ratings back to May 26, 1995.

The Veteran has also requested separate ratings for instability of the right knee and right ankle.  In the December 2017 brief, the representative noted that the October 2016 VA examiner noted the Veteran's issues with instability, in particular with instability of station.  He contends that, even though ligamentous and lateral instability were not found on examination, the Board should award separate ratings because "it is clear that the nerve impairment caused by the compartment syndrome causes instability."  The Board finds that this contention is not persuasive.  While the Veteran is competent to report having problems with instability, he does not possess the necessary expertise to determine whether such instability is a manifestation is the type for which testing is conducted and ratings are assigned for compensation purposes.  Specifically, with respect to the knee, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5257 rates for subluxation or lateral instability.  In the case at hand, the October 2016 VA examination report expressly tests for subluxation and for anterior, posterior, medial, and lateral instability, and none was found.  Only a medical professional is competent to state whether the Veteran's disability is manifested by a type of instability for which compensation is available.  Furthermore, the Board notes that the applicable diagnostic codes do not provide for service connection for a disability manifested by ankle instability.  

Furthermore, the December 2017 brief contends that the Veteran should be assigned a rating for instability because the VA examination report notes that the "neurological deficits that impact the right lower leg, ankle, and foot function 'may cause instability and weakness while performing physical activities.'"  The Board notes that this language is far too speculative to probatively support the Veteran's claim for a separate rating for instability.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).

In short, the Board finds that entitlement to a rating in excess of 30 percent for compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, prior to November 25, 1996 and since January 1, 1997, and a rating in excess of 20 percent for compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve, is not warranted.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To this extent, the claims must be denied.

The Board has also found, however, that entitlement to separate 10 percent ratings for disabilities of the left and right ankles and for disabilities of the left and right knees are warranted.  Resolving reasonable doubt in favor of the Veteran, the Board finds that these ratings are warranted effective May 26, 1995.  To this extent, the benefit sought on appeal is granted.



ORDER

Entitlement to a disability rating in excess of 30 percent for compartment syndrome, status post right fasciotomy, with impairment of the common peroneal nerve, prior to November 25, 1996 and since January 1, 1997, is denied. 

Entitlement to a disability rating in excess of 20 percent for compartment syndrome, status post left fasciotomy, with impairment of the common peroneal nerve, is denied.

From May 26, 1995, entitlement to a separate rating of 10 percent, but no higher, for right shin splints and right knee tendonitis/tendinosis, osteoarthritis, and patellofemoral pain syndrome is granted.

From May 26, 1995, entitlement to a separate rating of 10 percent, but no higher, for left shin splints and left knee osteoarthritis and patellofemoral pain syndrome is granted.

From May 26, 1995, entitlement to a separate rating of 10 percent, but no higher, for right ankle tendonitis and osteoarthritis is granted.

From May 26, 1995, entitlement to a separate rating of 10 percent, but no higher, for left ankle tendonitis and osteoarthritis is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


